Title: To Thomas Jefferson from George Jefferson, 24 November 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 24th. Novr. 1800

I am informed by the Treasurer of the James River company that he is directed to make a further reimbursement of the money lent by the individuals of the company, of one fourth.
In looking over the powers for the last reimbursement he cannot find yours in my favor for Mr. Shorts, and cannot therefore ascertain whether or not it was general. he also informs me there is some Interest due Mr. S. and recommends your giving me a general power, as it will save you trouble.
This information he says would have been given you sooner, but he has been much from home of late—having taken a journey to Kentuckey.
Mr. Brown is still confined to his room. I have spoken to Burton upon the subject of the balce. due by him to Mr. Short, but that Gentleman informs me it cannot be settled without Brown.
I am Dear Sir Your Very humble servt.

Goe. Jefferson


Tobacco 30/. to 33/. Cash.

